Exhibit 10.30

ModusLink Global Solutions, Inc.

Amended and Restated Director Compensation Plan

1. Purpose. In order to attract and retain highly qualified individuals to serve
as members of the Board of Directors of ModusLink Global Solutions, Inc. (the
“Corporation”), the Corporation has adopted this Amended and Restated ModusLink
Global Solutions, Inc. Director Compensation Plan (the “Plan”), effective on the
day immediately following the day that it is adopted by the Board of Directors
of the Corporation.

2. Eligible Participants. Any director of the Corporation who: (i) is not an
employee of the Corporation or any of its subsidiaries or affiliates, or
(ii) unless otherwise determined by the Board of Directors of the Corporation,
is not an affiliate (as such term is defined in Rule 144(a)(1) promulgated under
the Securities Act of 1933), employee, representative, or designee of an
institutional or corporate investor in the Corporation, is eligible to
participate in the Plan.

3. Quarterly Retainer. Any eligible participant who is serving as a director on
the last day of any fiscal quarter shall receive a payment for such quarter, in
arrears, of $12,500 (the “Quarterly Retainer”).

4. Committee Chairperson Fee. Any eligible participant who is serving as the
chairperson of a committee of the Board of Directors of the Corporation on the
last day of any fiscal quarter shall receive a payment, in respect thereof, in
arrears, of $1,250, provided, however, that the chairperson of the Audit
Committee of the Board of Directors of the Corporation on the last day of any
fiscal quarter shall receive a payment, in respect thereof, in arrears, of
$2,500 (as applicable, the “Committee Chairperson Fee”).

5. Presiding Director Fee. Any eligible participant who is serving as presiding
director of the Corporation on the last day of any fiscal quarter shall receive
a payment, in respect thereof, in arrears, of $2,500 (the “Presiding Director
Fee”).

6. Board and Committee Meeting Fees. Each eligible participant who attends a
telephonic meeting of the Board of Directors or a committee thereof, shall
receive a meeting fee of $500. Each eligible participant who attends a meeting
of the Board of Directors or a committee thereof, where a majority of the
directors attend such meeting in person, shall receive a meeting fee of $1,000
(as applicable, the “Meeting Fee”).

7. Annual Stock Award. Each eligible participant who is both serving as a
director of the Corporation immediately prior to and immediately following each
annual meeting of stockholders of the Corporation shall on the first business
day of the calendar year next occurring after such annual meeting receive a
restricted stock award for 2,500 shares of Common Stock (subject to appropriate
adjustment in the event of any stock split, reverse



--------------------------------------------------------------------------------

stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend) (each, an “Annual Restricted Stock Award”) such restriction to
lapse on the first anniversary of the date of the Annual Restricted Stock Award;
provided, however, that a director shall not be eligible to receive an Annual
Restricted Stock Award, without additional authorization by the Human Resources
and Compensation Committee of the Board of Directors, unless as of the date of
such annual meeting, such director has served on the Board of Directors for at
least six months.

8. Payment of Retainer and Fees. Unless otherwise requested by an eligible
participant, the Corporation shall pay the Quarterly Retainer, the Committee
Chairperson Fee, the Presiding Director Fee and any Meeting Fee, as soon as
practicable following the completion of the fiscal quarter to which the payments
relate. In the event of a Change in Control (as defined in the Corporation’s
Amended and Restated 1999 Stock Option Plan for Non-Employee Directors, as
amended) of the Corporation, all amounts due and payable to each eligible
participant, including any and all fees that would become due and payable at the
completion of the fiscal quarter in which the Change in Control occurs (as if
the eligible participant’s service to the Corporation as a director had
continued until the end of such fiscal quarter), shall be promptly paid to each
eligible participant.

9. No Right to Continue as a Director. Neither this Plan, nor the payment of any
amounts hereunder, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Corporation will retain any
participant as a director for any period of time.

10. Administration. This Plan shall be administered by the Board of Directors of
the Corporation, whose construction and determinations shall be final.

11. Amendment and Termination. This Plan may be amended, modified or terminated
by the Board of Directors at any time.